       Case 1:20-cr-00482-VEC Document 48 Filed 03/19/21 Page 1 ofSDNY
                                                           USDC    1
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                              DATE FILED: 3/19/2021
 ------------------------------------------------------------------- X
                                                                     :
 UNITED STATES OF AMERICA                                            :
                                                                     :
                            -against-                                :     20-CR-482 (VEC)
                                                                     :
 MACK DUODU,                                                         :         ORDER
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on March 18, 2021, the parties informed the Court that they would like to

discuss logistics in this matter;

        IT IS HEREBY ORDERED that the parties must appear at a telephone conference on

Tuesday, March 23, 2021, at 11:00 A.M. All parties and any interested members of the public

must attend by dialing 1-888-363-4749, using the access code 3121171, and the security code

0482. All attendees are advised to mute their phones when not speaking and to self-identify each

time they speak. Recording or rebroadcasting the proceeding is strictly prohibited by law.

        IT IS FURTHER ORDERED that if Mr. Duodu wishes to waive appearance and appear

solely via counsel at this conference, then he must file a waiver of appearance by no later than

Monday, March 22, 2021. Otherwise, Mr. Duodu will be expected to appear at the telephone

conference.



SO ORDERED.
                                                              _________________________________
Date: March 19, 2021                                                VALERIE CAPRONI
      New York, NY                                                  United States District Judge
